NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        FEB 23 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 GURKAMAL SINGH,                                   No.   04-75870

                   Petitioner,                     Agency No. A075-314-259

   v.
                                                   MEMORANDUM *
 JEFFERSON B. SESSIONS III, Attorney
 General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Gurkamal Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the

petition for review.

      Substantial evidence supports the agency’s determination that, even if Singh

was credible and suffered past persecution, conditions for Sikhs in India have

changed such that Singh no longer has an objectively reasonable well-founded fear

of future persecution. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000

(9th Cir. 2003) (agency rationally construed country report and provided an

individualized analysis of how changed conditions will affect petitioner’s specific

situation). Thus, Singh’s asylum claim fails.

      Because Singh failed to satisfy the lower standard of proof for asylum, it

necessarily follows that he failed to satisfy the more stringent standard for

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      Finally, substantial evidence also supports the agency’s denial of Singh’s

CAT claim because he failed to establish it is more like than not he would be

tortured if returned to India. See Sowe v. Mukasey, 538 F.3d 1281, 1288-89 (9th

Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                     04-75870